Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                      
                                                   Response to Amendment

The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 10,643,061) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Based on applicant’s amendment, filed on 12/22/2021, see page 2 through 14 of the remarks, with respect to amended claims 1, 8, 11 and 16, have been fully considered and are persuasive, upon further consideration the double patenting rejection and rejection of 103(a) for claims 1-20, are hereby withdrawn.    
             The claims 1-20 are allowed.  

                                    
                                                   REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to methods and systems for detecting unauthorized visitors in medical facilities. Generally, and without limitation, the method involves collecting an image of a person detected in a room of a patient.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 11 and 16, the closest prior art of record (Johnson and Derenne), Johnson reference is directed to the system and method disclosed herein provides an integrated and automated workflow, sensor, and 
is directed to systems and methods utilizing video cameras for monitoring patients, caregivers, equipment, and other items within a room in a caregiver setting, such as a hospital, nursing home, treatment center, or the like, but neither Johnson nor Derenne suggest, among other things, “assign a plurality of “reference points on the face of the visitor” in one or more images from the one or more 3D motion sensors by automatically assigning initial reference points on the face of the visitor and assigning one or more alternative reference points upon detecting of one or more bandages on the face of the visitor; determine whether the visitor is unauthorized or authorized by “comparing the plurality of reference points on the face of the visitor and the plurality of registered reference points”; initiate an alert being sent to one or more designated recipients; and Reply to Office Action of: September 22, 2021responsive to a determination that the visitor is authorized suppressing the alert”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Johnson and Derenne) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
           

  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
February 1, 2022